Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first cam portion” and the “second cam portion” of claim 9;  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the disclosure is unclear about the scope of “tubular housing”.  Examiner contends that the housing 11 is only that which is above the mounting plate 15 in figure 1, however claim 1 further includes the “tubular housing end”, which examiner assumes is “bottom end 19” and below the mounting plate 15.  Examiner requests clarification.

Regarding claim 9, applicant claims “a first cam portion” and a “second cam portion”.  The disclosure and the drawings do not show either of these “portions”, nor the whole piece of which these are “portions”.  Examiner notes that the disclosure includes “stop cam 32”, assumed to be the first cam portion, and cam plate 96, assumed to be the second cam portion.  Examiner requests clarification.  Applicant claims only one mounting plate, and that the second cam portion is coupled to that mounting plate.  Examiner notes that the only location for the second cam, assumed to be cam plate 96, is being attached to a second mounting plate, which applicant has not yet claimed.  

Regarding claim 10, applicant claims “tubular housing having a detent”.  Examiner notes that the only detent disclosed is detent 36, which is a feature of the stop cam 32; the detent 36 is NOT present on the housing 11.  If applicant intends that the ring has the detent, examiner suggests claiming “a ring having a detent, the ring mounted to said tubular housing”.  Please refer to claim 9 above for the indefiniteness rejection regarding “housing”.  

Regarding claim 12, applicant claims “tubular housing has an exterior surface with a select exterior configuration”.  The record discloses the “exterior surface” part 27 is a feature of the bottom end 19, not housing 11.  Please see 112b rejection of the scope of “housing” above.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-17 are rejected under 35 U.S.C. 102a1 as being anticipated by CN106761090 Jiang.
Regarding claim 9, Jiang discloses a pivot hinge for coupling a refrigerator door to a doorjamb (abstract), the door closer comprising, 
a tubular housing 3 adapted to be coupled to a door; 
a spring assembly (within figure 2) mounted within said tubular housing 3, said spring assembly including a pivot pin 2 rotatably coupled to said tubular housing 3, a collar 9 fixedly coupled to said pivot pin 2, a helical spring 5 having one end coupled to said tubular housing 3 and another end coupled to said collar 9 (via moving cam 4), and a first mounting plate (figure 3) coupled to said collar 9 (using the collar’s plate 13); 
a first cam portion coupled to said tubular housing (as annotated), and 
a spring biased second cam portion (figure 4) coupled to said mounting plate (please see 112b above, the second cam portion 17 is mounted to a SECOND mounting plate 1) for resistive engagement with said first cam portion to selectively restrict rotational movement of said tubular housing relative to said first mounting plate.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.  Further, examiner notes that the disclosed structure is capable of performing the intended use claimed by applicant.  

Regarding claim 10, Jiang discloses the pivot hinge of claim 9 wherein said first cam portion (assumed to be stop cam 32) includes a ring (cam 9 with through hole) mounted to said tubular housing 6 having a detent (chamfered internal shape), and wherein said second cam portion (figure 4) includes a reciprocating cam follower 19 configured to be received within said detent (please see 112b rejection above about the scope of the housing, and that the stop cam 32 has the detent 36).

Regarding claim 11, Jiang discloses the pivot hinge of claim 10 wherein said ring 9 is repositionable in a plurality of stationary rotational positions relative to said tubular housing (by locating the attachment hole in a particular location, figure 3).

Regarding claim 12, Jiang discloses the pivot hinge of claim 11 wherein said ring 9 has an interior surface (of the through hole) with a select interior configuration (circular cross section) and said tubular housing (please see 112b regarding housing above) has an exterior surface with a select exterior configuration (the “exterior surface” part 27 is a feature of the bottom end 19, not housing 11) meshing with said select interior configuration of said interior surface of said ring to prevent rotation between said ring and said tubular housing (this function is performed by the integrated plate 13 having a connector to attach the cam 9 to the plate adjacent the housing 6, just as applicant discloses).

Regarding claim 13, Jiang discloses the pivot hinge of claim 12 wherein said select exterior configuration of said exterior surface of said tubular housing (assumed to be the exterior surface of end 19, examiner assumes applicant refers to cams 13 and 14 of Jiang) includes a plurality of ridges forming grooves between adjacent ridges, and wherein said select interior configuration of said ring interior surface includes a plurality of ridges configured to be received within said exterior surface grooves (as cams engage each other).

Regarding claim 14, Jiang discloses the pivot hinge of claim 11 wherein said detent (of the first cam portion, NOT the housing) is formed by two adjacent detent ridges extending outwardly from said ring 14.

Regarding claim 15, Jiang discloses the pivot hinge of claim 8 wherein said second cam portion (figure 4) includes a housing 22, a reciprocating cam follower plate 19 positioned within said housing 22 and including a cam follower 19, and at least one spring 21 positioned within said housing 22 and biasing said cam follower 19 towards said ring.  Examiner notes that the spring 21 biases the cam follower 19 “towards” the ring, but applicant does not claim that the cam follower abuts the ring.  

Regarding claim 16, Jiang discloses the pivot hinge of claim 9 further comprising a spring bushing 61 having a central channel 65 configured to telescopically receive a top end of said pivot pin 4, and wherein said tubular housing 3 includes a top opening (filled by part 61) configured to telescopically receive a top end of said spring bushing (requiring 62 to go through the hole visible in figure 3).

Regarding claim 17, Jiang discloses the pivot hinge of claim 16 wherein said spring bushing 61 includes at least on spring groove 63 configured to receive an end of said torsion spring (as shown in figure 2).

Regarding claim 1, Jiang discloses a pivot hinge for use with a refrigerator door coupled to a door jamb (abstract), the pivot hinge comprising, 
a tubular housing 3 having an end (assumed to be applicant’s part 19, therefore examiner assumes Jiang part 13 meets this structure) with an exterior surface (cam surface) having a select exterior configuration (cam function), said tubular housing 3 also having a stop cam 17 movably coupled to said tubular housing end (13 is attached to housing 3, 17 is attached to rod 2), said stop cam 17 having an interior surface (of cam 14) having a select interior configuration (cam 14 is attached to the housing 1) co-ordinating with said select exterior configuration of said tubular housing exterior surface (of the other cam 13) to prevent rotational movement between said tubular housing end and said stop cam when mated and allow a plurality of fixed rotational positions between said tubular housing end and said stop cam (as is the common purpose of a cam), said stop cam 17 also having an exterior surface (figure 4) including a round portion 17 and a detent portion 16; 
a first mount (attached to housing 3) fixedly coupled to said tubular housing 3 and mountable to a door (has mounting holes); 
a second mount 1 mountable to a door jamb; 
a spring assembly (figure 2) including a pivot pin 2 and a torsion spring 5 coupled to said pivot pin 2, said torsion spring 5 having an end coupled to said tubular housing (at end 61) and another end coupled to said pivot pin (through the cams), and 
a cam follower assembly (figure 4) mounted to said second mount 1, said cam follower assembly having a cam follower 19 riding upon said stop cam exterior surface 16 and configured to mate with said detent portion to resist rotary movement of said tubular housing relative to said lower mounting plate at a select rotary position therebetween (as is the function of a cam and follower).

Regarding claim 2, Jiang discloses the pivot hinge of claim 1 wherein said select exterior configuration of said exterior surface of said tubular housing end (Jiang part 13, please see 112b above) includes a plurality of ridges forming grooves between adjacent ridges (cam surfaces), and wherein said select interior configuration of said stop cam interior surface (of cam 14) includes a plurality of ridges configured to be received within said exterior surface grooves (cams 13 and 14 abut).

Regarding claim 3, Jiang discloses the pivot hinge of claim 1 wherein said detent portion 16 includes a detent recess (cam surfaces of cam 16) configured to receive said cam follower 19 (figure 4).

Regarding claim 4, Jiang discloses the pivot hinge of claim 3 wherein said detent recess is formed by and between adjacent detent ridges (to stop the rolling of the rolling cam 19).

Regarding claim 5, Jiang discloses the pivot hinge of claim 1 wherein said cam follower assembly (figure 4) includes a housing 22, a reciprocating cam follower plate 20 positioned within said housing and including said cam follower 19, and at least one spring 21 positioned within said housing 22 and biasing said cam follower plate towards said stop cam (figure 4).

Regarding claim 6, Jiang discloses the pivot hinge of claim 1 further comprising a spring bushing 61 having a central channel 65 configured to telescopically receive a top end of said pivot pin (a circular hole), and wherein said tubular housing 3 includes a top opening configured to telescopically receive a top end of said spring bushing (as shown in figure 3).

Regarding claim 7, Jiang discloses the pivot hinge of claim 6 wherein said spring bushing 61 includes at least on(e) spring groove 63 configured to receive an end of said torsion spring (as shown in figure 2).

Regarding claim 8, Jiang discloses the pivot hinge of claim 6 wherein said tubular housing 3 has at least one step (shown in figure 3), and wherein said spring bushing 61 has at least one groove 62 configured to receive said step (62 engages the hole, figure 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant is encouraged to request interviews after non-final rejection, rather than after final rejection.  Examiner notes that interviews after final rejection are “permitted in order to place the application in condition for allowance” MPEP 713.09.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677